DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6-16, 17, 19-29, 30-34, 36-49 are allowable over the prior art of record, because the prior art does not show or suggest the combination of a training device having a chassis having one of a cone, cylinder, portion of a sphere, a pyramid and a tapering structure, wherein a receptacle for receiving and holding a ball is positioned at an upper most portion of the chassis, a sensor for sensing the presence of the ball and a display device incorporated into a side of the chassis below the receptacle defined by the upper most portion of the chassis, wherein the display is responsive to the sensor, the display device is configured to display information relating to at least one of a time and a status relating to the signal generated by the sensor relating to the presence of the ball on top of the chassis and wherein the display is configured to present at least one of alpha-numeric information including at least one of a number.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711 
                                                                                                                                                                                      /ma/
12 February 2022